Citation Nr: 0800366	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-27 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition as secondary to service-connected residuals of left 
ankle fracture.

2.  Entitlement to an increased rating for bilateral pes 
planus with plantar faciitis, currently evaluated as 10 
percent disabling.
  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1989, and from May 1990 to May 1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the RO which denied 
an increased rating for bilateral pes planus with plantar 
faciitis, and a June 2005 decision by the RO which denied 
service connection for a left knee condition as secondary to 
service-connected residuals of a left ankle fracture.  

After the veteran's appeal was certified to the Board in 
August 2006, in September 2006 the veteran provided 
additional evidence to the Board in the form of VA outpatient 
treatment reports (a waiver of consideration by the RO is 
contained in the May 2007 appellant's brief prepared by the 
veteran's representative).            

(The decision below addresses the claim of service connection 
for a left knee condition as secondary to service-connected 
residuals a of left ankle fracture.  Consideration of the 
claim for an increased rating for service-connected pes 
planus with plantar faciitis is deferred pending completion 
of the development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  The veteran has a history of bilateral patellar 
chondromalacia. 

2.  The veteran currently has a left knee condition 
consisting of patellar chondromalacia and tendonitis of the 
left knee, which have been attributed to the demands of his 
job and his obesity; the veteran's left knee condition has 
not been linked to his service-connected left ankle 
disability or to his active military service. 


CONCLUSION OF LAW

The veteran's left knee condition is not attributable to 
disease or injury incurred in or aggravated by active 
military service, nor is it related to a service-connected 
left ankle disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claims for increased rating 
and service connection, a VCAA notice letter was sent in 
September 2004, prior to the RO's March 2005 and June 2005 
decisions.  That letter informed the veteran of the evidence 
necessary to establish an increased rating and service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send any evidence that pertained to his claims that he 
had in his possession.  In a March 2006 letter to the 
veteran, the RO additionally informed him of the criteria for 
establishing a rating and an effective date in connection 
with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for increased 
rating and service connection, some of the required notice 
was not provided to the veteran until after the RO entered 
its March 2005 and June 2005 decisions on his claims. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  



B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled as to the veteran's claim of service 
connection for a left knee condition.  The veteran's service 
medical records have been obtained, as have the records of 
his private treatment and VA treatment.  He was afforded VA 
examinations relating to his claims of increased rating and 
for service connection during February and April 2005.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  As 
noted above, he did provide additional VA outpatient 
treatment reports after the case was certified to the Board.  
The Board is requesting further development in the remand 
that follows below relating to the veteran's claim of 
increased rating for his service-connected pes planus with 
plantar faciitis.

II.  The Merits of the Veteran's Claim

By a May 1993 RO decision, the veteran was initially granted 
service connection for bilateral pes planus with plantar 
faciitis, and for residuals of a left ankle fracture, both 
effective from May 22, 1992 (the day after his discharge from 
service).  Subsequently, the veteran claimed service 
connection for a bilateral knee condition on a direct basis, 
which was ultimately denied by the Board in a June 1999 
decision.  Currently, the veteran claims service connection 
for a left knee condition as secondary to his service-
connected left ankle condition.  By its March 2005 decision, 
the RO granted, in pertinent part, an increased rating to 20 
percent for the veteran's service-connected left ankle 
condition.  By its June 2005 decision, the RO denied service 
connection for left knee pain on a secondary basis. 

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2007).  Service 
connection is also warranted where the evidence of record 
shows that a chronic disability or disorder has been caused 
or aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

In February 2005 the veteran was provided with a VA 
compensation and pension examination in connection with his 
claim of increased rating for his service-connected left 
ankle disability and bilateral pes planus.  Based on the 
veteran's complaints of left knee pain, the examiner, Dr. 
E.F., also examined the veteran's left knee.  He noted that 
the claims file was not present for review.  The veteran 
complained of pain in his left knee that had begun about 6 
months ago.  The veteran Dr. E.F. observed that the veteran 
walked well, without a limp, and without any assistive 
devices.  He had a patellar knee brace.  Examination of the 
left knee revealed that the veteran was tender and painful 
over the patella of the left knee.  There was grating 
crepitation over the patellofemoral joint of the left knee; 
on flexion extension of the knee there was no effusion and it 
was stable.  Compression of the patella was painful, and the 
margin of the patella was also painful.  He was nontender 
over the joint margin.  Both Apley and McMurray tests were 
negative.  The anterior and posterior drawer signs, and 
Lachman tests, were negative.  Dr. E.F.'s diagnosis, in 
pertinent part, was chondromalacia of the "right" (the 
appears to be a typographical error, and it should have read 
"left") knee with associated crepitation of the 
patellofemoral joint, and positive compression test of the 
patella associated with pain, which had been present for the 
last six months and was not service-connected at that time.       

In connection with his present claim of service connection 
for a left knee condition on a secondary basis, the veteran 
was provided a compensation and pension examination of his 
left knee and ankle during April 2005 by a VA orthopedist, 
Dr. G.P., who stated in his report that he had reviewed the 
claims file in its entirety.  The veteran complained that his 
left knee had started hurting him about 18 months ago.  He 
noticed soreness at the lateral aspect of his left knee when 
walking at work.  The pain was localized in the anterior 
aspect of the left knee, and was generally at a level of 7 on 
a scale of 10.  He also had occasional very brief 
exacerbations of his pain at which times it goes to a level 
of 10 on a scale of 10.  Dr. G.P. noted that the veteran did 
not use a crutch, cane, corrective shoes or other assistive 
devices.  He did have a knee brace.  He had been working as a 
janitor for the past two years, which required using a push 
broom, a side-sweep broom, and a mop.  He also was required 
to dump trash and perform other janitorial duties.  His job 
also required frequent kneeling.  The veteran walked with a 
balanced gait and even stride.  He was capable of toe walking 
and heel walking with no difficulty.  There was no unusual 
shoe wear pattern of break-down that would indicate abnormal 
weight bearing.

Dr. G.P. measured range of motion of the veteran's ankles and 
knees with a goniometer.  Left ankle range of motion was 0 to 
45 degrees plantarflexion, and 0 to 5 degrees dorsiflexion.  
Range of motion of the right ankle was 0 to 50 degrees 
plantarflexion and 0 to 15 degrees dorsiflexion.  The thigh 
and calf circumferences were bilaterally symmetric.  
Examination of the knees revealed general symmetry with 
regard to appearance.  There was no effusion or swelling of 
either the left or right knee.  Left knee range of motion was 
0 to 120 degrees flexion with pain at the terminus of 
flexion.  Right knee range of motion was 0 to 120 degrees 
flexion with no pain at the terminus of flexion.  He noted 
that 120 degrees is the physiologic limit of knee flexion 
secondary to body habitus.  The veteran was capable of active 
and passive extension of both knees to 0 degrees full 
extension.  Muscle strength was bilaterally symmetric at 5/5.    
X-rays of the bilateral knees revealed minimal narrowing of 
the medial compartment in both knees, probably indicating 
early degenerative changes; otherwise no bony abnormality was 
seen.  

Examination of the left knee revealed that it was free of 
swelling or effusion; there was no joint line tenderness.  
There was tenderness at the lateral aspect of the distal 
thigh and the tendon of the iliotibial band.  He also had 
tenderness at the patellar tendon, as well as insertion of 
the pes anserine tendon.  He also had increased pain 
localized to the iliotibial band with passive hip adduction, 
as well as resisted left hip abduction.  The left knee was 
also stable to both varus and valgus stress.  Left knee 
patellar distraction was positive for creation of pain.  
Compression was positive for both pain and crepitus.  The 
veteran did have retropatellar crepitation on knee extension 
with pressure applied to the patella. 

Dr. G.P.'s diagnosis was: (1) status post left ankle fracture 
with decreased range of motion; (2) bilateral patellar 
chondromalacia and early narrowing of the medial joint 
spaces; and (3) left knee patellar tendonitis and tensor 
fascia lata tendonitis.  He opined that the veteran's left 
knee condition was less likely as not caused by, or as a 
result of, his left ankle condition, and that his left knee 
condition was less likely as not aggravated by his service-
connected left ankle condition.  Dr. G.P. noted that the 
veteran had a long history of bilateral patellar 
chondromalacia .  He further noted that the veteran weighed 
327 pounds, and that the veteran's increased weight and his 
job activities were in and of themselves sufficient to cause 
the tendonitis which was a major component of his knee pain.  
The x-rays showed symmetric narrowing of the medial joint 
space.  There was no discrepancy in muscle mass, and no 
alteration of gait or foot wear that would reflect a 
sufficiently altered gait to result in overuse of one knee as 
a result of the veteran's left ankle impairment.    
    
The Board also notes that there is no medical evidence to 
relate the veteran's left knee condition to his active 
military service.  His service medical records are negative 
for any complaints, clinical findings, or noted abnormality 
regarding his left knee.  VA examiners in June 1992, 
July1997, and October 1997 did not relate the veteran's 
bilateral knee condition to service or any incidents in 
service.  In July and October 1997 the veteran was diagnosed 
with bilateral knee chondromalacia.  In April 2005, Dr. 
G.P.'s diagnosis was bilateral patellar chondromalacia and 
early narrowing of the medial joint spaces; and left knee 
patellar tendonitis and tensor fascia lata tendonitis.  The 
veteran had stated that his left knee pain had not started 
until about 18 months before.  

In September 2006, the veteran filed VA outpatient treatment 
reports from the Chillicothe, Ohio, VAMC, showing that his 
left knee pain had worsened.  A consult report entered by his 
regular orthopedist in June 2006, Dr. Y.S.L., showed the 
veteran had received an injection for left knee pain in May 
2006.  He was currently complaining of recurring left knee 
pain, as well as right knee pain.  Examination revealed that 
there was moderate left knee swelling, stiffness, and 
positive retropatellar pain.  The apprehension sign was 
positive, and there was patellar dancing and audible 
crepitation.     

Based on the foregoing evidence, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of service connection for his left knee condition both 
on a direct basis, and as secondary to his service-connected 
left ankle disability.  The Board notes that in a VA 
treatment report dated August 3, 2003, a physician's 
assistant opined that the veteran's obesity and gait 
adjustments correcting for pain in his ankle were 
contributing to his knee pain.  However, that examiner did 
not have reference to the veteran's complete claims file for 
a thorough examination and opinion relating to the left knee 
and left ankle, as did Dr. G.P. in April 2005.  The weight of 
the medical evidence shows that the veteran walked with an 
even gait.  That his left knee condition may have worsened 
since the April 2005 VA examination is irrelevant, inasmuch 
as the veteran has provided no evidence that would connect 
his left knee condition to his active military service, and 
the weight of the evidence does not show it to be related to 
his service-connected left ankle disability.  In April 2005, 
Dr. G.P., in a thorough examination report which included 
review of the veteran's claims file, noted the veteran's long 
history of bilateral chondromalacia, and concluded that the 
demands of the veteran's job and his obesity were the cause 
of the tendonitis that was a major component of his left knee 
pain that had developed over the past 18 months.  Although 
the veteran asserts that his difficulties with left knee pain 
can be attributed to his service-connected left ankle 
disability, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).


ORDER


Service connection for a left knee condition is denied.
REMAND

In September 2006, in connection with his claim of increased 
rating for service-connected bilateral pes planus with 
plantar faciitis, the veteran filed additional VA outpatient 
treatment reports that showed his plantar faciitis has 
worsened with the development of a heel spur.  In a September 
2006 statement, the veteran contended that medical evidence 
of a bone spur on the left foot should be sufficient evidence 
of deformity and of permanency of his plantar faciitis to 
warrant a higher 30 percent disability rating for his 
service-connected pes planus with plantar faciitis. 
  
On August 31, 2006, the veteran complained of pain to the 
feet, especially the left foot/heel with pain at 10 on a 
scale of 10 which had increased over the past two months.  He 
said that use of pain killer medications had not been 
effective.  On September 4, 2006, the examining doctor's 
objective findings were that the veteran had pain to the 
plantar facia bilaterally with the left foot significantly 
worse than the right.  X-rays dated July 28, 2006, were 
positive for calcaneal spur.  He noted that the veteran has 
pes planus/flat foot deformity bilaterally.  His diagnostic 
assessment was:  (1) calcaneal spur; (2) plantar faciitis; 
(3) heel arthralgia; and (4) flat foot/pes planus.  His plan 
of treatment was to inject the left heel with a Lidocaine 
solution, instruct the veteran to wear appropriate footwear, 
and instruct him on appropriate icing and stretching of the 
plantar fascia.  Heel supports were ordered.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that at a July 1997 VA increase examination 
of the veteran's feet, the examiner observed that there was 
pronation and slight eversion of the right foot.  On the left 
foot there was also a mild degree of pronation.  At the 
February 2005 VA increase examination, the examiner stated 
that he had not been provided the claims file for review.  
While the April 2005 VA examiner stated that he had reviewed 
the claims file, that examination was focused specifically on 
the veteran's left ankle and left knee.  The Board also notes 
that the February 2005 examination was not focused solely on 
the condition of the veteran's service-connected feet, but 
also dwelt on examination of his service connected left ankle 
for increased rating, and his complaints of left knee pain.  
Therefore, another examination of the veteran's feet is 
needed in order to assess the current severity of his 
service-connected bilateral pes planus with plantar faciitis.  

For the reasons stated, this case is REMANDED for the 
following actions: 

1.  Ask the veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2007).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  Obtain up-to-date outpatient 
treatment reports from the Chillicothe, 
Ohio, VAMC, since September 19, 2006.  

3.  Next, schedule the veteran for an 
examination of his feet by a VA 
podiatrist or orthopedist who specializes 
in foot disorders.  The claims file must 
be made available for the examiner to 
review, and the examiner must state in 
the report that the claims file was 
reviewed.  All appropriate diagnostic 
studies should be ordered by the 
examiner, including x-rays of the 
veteran's feet.  The examiner should 
diagnose the current severity of the 
veteran's service-connected bilateral pes 
planus with plantar faciitis including 
measuring range of motion of the feet, 
and whether and how it is affected by 
pain (DeLuca).
The examiner should be informed of the 
rating criteria for Diagnostic Code 5276, 
and assess whether there is moderate 
disability evidenced by weight-bearing 
line over or medial to the great toe, 
inward bowing of the tendon achillis, 
pain on manipulation and use of the feet, 
either bilaterally or unilaterally, or 
whether there is severe bilateral or 
unilateral disability manifested by 
objective evidence of marked deformity 
such as pronation or abduction, pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities.  He should 
also assess how the left calcaneal heel 
spur (if still shown to be present) 
affects the severity and chronicity of 
the veteran's plantar faciitis, and 
provide an opinion on the likelihood that 
the heel spur is secondarily related to 
the veteran's service-connected pes 
planus and plantar faciitis.  

The examiner should fully describe the 
objective findings that support his or 
her conclusions, and a complete rationale 
for all opinions should be provided.

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  The RO should consider the 
possibility of inferred secondary service 
connection for a bone spur, as well as 
other potentially applicable diagnostic 
codes for assigning an increased rating.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2007). 





 Department of Veterans Affairs


